Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 24, 2022. 

Amendments
           Applicant's response and amendments, filed June 24, 2022, is acknowledged. Applicant has cancelled Claims 2, 6, 8-19, 21-24, 26-28, 31-42, 44-45, 48, 50-68, 70-72, 74-76, 78-89, 91-94, and 96, and amended Claims 1, 3-5, 7, 29, 73, 77, and 95.
	 
Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1, 3-5, 7-8, 10, 20, 25, 29-30, 43, 46-47, 49, 51, 62, 69, 73, 77, 90, and 95, drawn to a chimpanzee adenovirus vector comprising a neoantigen cassette, the neoantigen cassette comprising:
(1) a plurality of neoantigen-encoding nucleic acid sequences derived from a tumor present within a subject, the plurality comprising: 
at least two tumor-specific and subject-specific MHC class I neoantigen encoding nucleic acid sequences each comprising:
a) a MHC class I epitope encoding nucleic acid sequence with at least one alteration that makes the encoded peptide sequence distinct from the corresponding peptide sequence encoded by a wild-type nucleic acid sequence,
	a method of making said vector, and therapeutic method(s) of using said vector comprising the step of administering said vector to a subject in need.

	Claims 1, 3-5, 7, 20, 25, 29-30, 43, 46-47, 49, 69, 73, 77, 90, and 95 are pending and under consideration.

Priority
This application is a 371 of PCT/US2017/63133, filed on November 22, 2017. Applicant’s claim for the benefit of a prior-filed application provisional applications 62/523,212 filed on June 21, 2017, 62/503,196 filed on May 8, 2017, 62/435,266 filed on December 16, 2016, and 62/425,996 filed on November 23, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on June 24, 2022 that has been considered. 
The information disclosure statements filed June 24, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citation 49 has been lined through for being defective for one or more of these requirements. See NPL citation 48, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 101
1. 	The prior rejection of Claim 51 under 35 U.S.C. 101 is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	The prior rejection of Claim 62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

3.	The prior rejection of Claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the ‘wherein….presented by MHC class I’ clause, which the Examiner finds persuasive. 

4	The prior rejection of Claim 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendment to the claim cancelling recitation of “the”, which the Examiner finds persuasive. 

5. 	Claim(s) 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 recites a vector comprising, from 5’ to 3’: Pz-(L5b-Nc-L3d)X. 
	Claim 3 fails to further limit Claim 1 because: 
the G5 limitation = 0, and thus is not present; 
the (Uf)Y limitation = 0, and thus is not present; and 
the Ah limitation = 0, an thus is not present. 
Applicant should cancel recitation of “=0”, for G5, Y, and Ah, as was done for L5b and L3b.
Appropriate correction is required. 

6. 	Claim(s) 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence.
As a first matter, the claim recites the limitation "the at least one of the neoantigen-encoding nucleic acid sequences in the plurality " in reference to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because both Claims 1 and 5 recite a plurality of neoantigen-encoding nucleic acid sequences, and thus it is unclear which one(s), per “the at least one” is/are required to have the recited functional property(ies).
As a second matter, the claim recites the limitation “an increased likelihood of presentation”, whereby “increased likelihood” is an arbitrary and subjective determination. The claim fails to recite the objective value by which “increased likelihood” is/is not satisfied. 
The recitation implies a genus of undisclosed reference molecules and/or determination assays by which “increased likelihood” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
If there are multiple ways to measure “increased likelihood”, yet each yields a different result, then the claim may be indefinite because it is unclear which undisclosed reference molecule(s) and/or determination assay(s) is/are to be used to determine infringement. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. 

7. 	Claim(s) 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claim recites the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence.
Either this is an inherent property of (that naturally flows from) the neoantigen(s) encoded by the vector [structure] of independent Claim 1, or it is not. 
To the extent it is an inherent property (that naturally flows) from the neoantigen(s) of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein the neoantigen-encoding nucleic acid sequences [structure(s)] …. has an increased likelihood of presentation [function]" clause does not recite any additional structure(s) of the vector, but simply states a characterization or conclusion of the results of vector positively recited in Claim 1. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele, as opposed to a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claim(s) 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence.
Either this is an inherent property of (that naturally flows from) the neoantigen(s) encoded by the vector [structure] of independent Claim 1, or it is not. 
The claim denotes that not all of the neoantigen-encoding nucleic acid sequences of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s) to have an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence.
To the extent it is not an inherent property (that naturally flows) from the neoantigen(s) encoded by the vector [structure] of Claim 1, then Claim 5 is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
In the instant case, the limitation “has an increased likelihood of presentation on its corresponding MHC allele” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the neoantigen-encoding nucleic acid sequence structure recited in Claim 1, so it is unclear what other structure is to be added or changed to the neoantigen-encoding nucleic acid sequence to necessarily and predictably provide the functional characteristic. 
The specification fails to disclose a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele, as opposed to a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
The specification fails to disclose how to transform or otherwise modify a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele into a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
If the scope of the claimed structures necessary and sufficient to perform the positively recited functional limitation(s) is not limited to the specific structure(s) disclosed in the recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
Failure to provide clear-cut indication of claim scope because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation. 
	The boundaries imposed by a functional limitation must be clearly defined. 
The specification fails to clearly link a structure to the claimed functional property(ies), and thus the scope of the subject matter covered by the claim(s) is/are unclear and indefinite because the functional language is not sufficiently precise and definite resulting in no boundaries on the claim limitation.
The lack of specific structure(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

9. 	Claim(s) 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence.
Either this is an inherent property of (that naturally flows from) the neoantigen(s) encoded by the vector [structure] of independent Claim 1, or it is not. 
The claim denotes that not all of the neoantigen-encoding nucleic acid sequences of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s) to have an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence.
To the extent it is not an inherent property (that naturally flows) from the neoantigen(s) encoded by the vector [structure] of Claim 1, then Claim 5 is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
In the instant case, the limitation “has an increased likelihood of presentation on its corresponding MHC allele” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the neoantigen-encoding nucleic acid sequence structure recited in Claim 1, and thus the ordinary artisan would not know what modification(s) must be made to the neoantigen-encoding nucleic acid sequence(s) in order to fulfill the instant recitation. 
The specification fails to disclose a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele, as opposed to a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
The specification fails to disclose how to transform or otherwise modify a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele into a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claim(s) 1, 5, 7, 20, 30, 43, 46-47, 49, 69, 73, 77, 90, and 95 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Binder et al (U.S. 2015/0125465; published May 7, 2015; of record).
With respect to Claim 1, Binder et al is considered relevant prior art for having disclosed a chimpanzee adenovirus vector [0014] comprising a neoantigen cassette ([0067], tumor antigen may be “mutated, truncated, misfolded, or otherwise abnormal manifestations of molecules normally expressed by the host”, syn. “neoantigen”), the neoantigen cassette comprising:
(1) a plurality of neoantigen-encoding nucleic acid sequences derived from a tumor present within a subject, the plurality comprising: 
at least two tumor-specific and subject-specific MHC class I neoantigen encoding nucleic acid sequences each comprising:
a) a MHC class I epitope encoding nucleic acid sequence with at least one alteration that makes the encoded peptide sequence distinct from the corresponding peptide sequence encoded by a wild-type nucleic acid sequence (e.g. [0070] “vectors containing a multi-antigen construct”); and 
 (2) at least one promoter sequence operably linked to at least one sequence of the plurality (e.g. [0115], “the entire open reading frame is cloned into a vector with a single promoter”).
Binder et al do not disclose ipsis verbis that the neoantigen-encoding nucleotide sequences encode “MHC class I neoantigens”; however, those of ordinary skill in the art have long-recognized that MHC class I is expressed on all nucleated cells, presenting said cell’s endogenous antigens. Binder et al disclosed that the antigens are “specifically expressed by tumor cells” [0067], and thus the ordinary artisan would implicitly understand that Binder et al discloses said neoantigens to be “tumor-specific and subject-specific MHC class I neoantigens”.
The presently recited “native linker” has no specific amino acid sequence. Binder et al disclosed the neoantigen(s) encoded by the polynucleotide(s) may be 100 amino acids in length (e.g. Table 13). The instant specification discloses the neoantigenic peptide may comprise 70, 80, 90, 100, 110, 120, or more, amino acids [00274]. Thus, it is considered that each nucleic acid sequence encoding the neoantigen reasonably includes at least 2 to 20 amino acids N- and C-terminal linker sequences (whatever amino acid sequences those might be) to the neoantigen epitope naturally present within the central 80-95 amino acids. 
With respect to Claim 5, per the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, above, the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence is considered an inherent property (that naturally flows) from the neoantigen(s) of the independent claim.
The specification fails to disclose a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele, as opposed to a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
With respect to Claim 7, Binder et al disclosed wherein at least one neoantigen encoding nucleic acid sequence in the plurality is linked to a distinct neoantigen-encoding nucleic acid sequence in the plurality with a linker-encoding sequence ([0295], e.g. glycine-serine linker).
Binder et al disclosed wherein the linker of the linker-encoding sequence links two neoantigens [0295], whereby said neoantigens (per [0067], discussed supra) are at least MHC class I antigens, and thus Binder et al discloses the vector encodes at least MHC class I neoantigen sequence-linker- MHC class I neoantigen sequence.
With respect to Claim 20, Binder et al disclosed (e.g. [0295], Table 13) wherein the plurality comprises at least 3 neoantigen nucleic acid sequences.
With respect to Claim 30, Binder et al disclosed wherein the at least one promoter sequence is inducible, e.g. being operably linked to Tet operator, thereby repressing transgene expression [0234, 295], Table 13). 
With respect to Claim 43, Binder et al disclosed wherein the vector is a chimpanzee adenovirus (ChAdV) 68 vector ([0070], ChAd68; Example 11, [0295], AdC68).
With respect to Claim 46, instant specification discloses that SEQ ID NO:1 is the ChAdV68 vector [000670]. Binder et al disclosed wherein the vector comprises one or more genes or regulatory sequences obtained from the ChAd68 vector [0070], and thus necessarily comprises one or more sequences obtained from SEQ ID NO: 1, e.g. inverted terminal repeats (as illustrated in Figure 11). 
With respect to Claim 47, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). 
With respect to Claim 49, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). Instant specification discloses that the E1 region corresponds to nucleotide positions 577-3403 of SEQ ID NO:1. Thus, Binder et al disclosed wherein the vector comprises one or more deletions between 577-3403 of SEQ ID NO:1.
With respect to Claim 73, Binder et al disclosed wherein the chimpanzee adenoviral vector comprising the neoantigen expression cassette is a nucleic acid and comprises one or more genes of chimpanzee adenovirus 68 (Figure 11), e.g. L3 gene [0070], and thus necessarily disclosed “one or more genes obtained from SEQ ID NO:1”, as presently recited. 
With respect to Claim 69, Binder et al disclosed a pharmaceutical composition comprising the multi-antigen chimpanzee adenoviral vector and a pharmaceutically acceptable carrier, e.g. ([0140], claim 17).
With respect to Claim 90, Binder et al disclosed a method of manufacturing the multi-antigen chimpanzee adenoviral vector, the method comprising: 
obtaining a plasmid sequence comprising the at least one promoter sequence and the neoantigen cassette; 
transfecting the plasmid sequence into one or more host cells; and 
isolating the vector from the one or more host cells (e.g. Example 3C, [0231-232]).
With respect to Claim 95, Binder et al disclosed a method for inducing an immune response in a subject, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
With respect to Claim 77, Binder et al disclosed a method for treating a subject with cancer, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
Thus, Binder et al anticipate the claims. 

Response to Arguments
Applicant argues that Binder does not teach or suggest at least the structural limitations of native linkers, much less native linkers each having the structural characteristics of being a peptide that is between 2-20 amino acids in length. Rather, Binder makes reference to specific, synthetic glycine-serine linkers.
Applicant’s argument(s) has been fully considered, but is not persuasive. The vector of claim 1 does not exclude the presence of glycine-serine linkers. Furthermore, the presently recited “native linker” has no specific amino acid sequence. Binder et al disclosed the neoantigen(s) encoded by the polynucleotide(s) may be 100 amino acids in length (e.g. Table 13). The instant specification discloses the neoantigenic peptide may comprise 70, 80, 90, 100, 110, 120, or more, amino acids [00274]. Thus, it is considered that each nucleic acid sequence encoding the neoantigen reasonably includes at least 2 to 20 amino acids N- and C-terminal linker sequences (whatever amino acid sequences those might be) to the neoantigen epitope naturally present within the central 80-95 amino acids. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


11. 	The prior rejection of Claims 1, 5, 7, 20, 25, 30, 43, 46-47, 49, 69, 73, 77, 90, and 95 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Binder et al (U.S. 2015/0125465; published May 7, 2015; of record) in view of Toes et al (PNAS 94: 14660-14665, 1997) is withdrawn in light of Applicant’s amendment to the independent claims to recite the presence of native linkers upstream and downstream of the neoantigens. While Toes et al taught a polyepitope minigene, the antigen peptides of 8 to 10 amino acids in length do not also comprise native linkers upstream and downstream of the neoantigens.

12. 	Claims 1, 5, 7, 20, 25, 30, 43, 46-47, 49, 69, 73, 77, 90, and 95 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Binder et al (U.S. 2015/0125465; published May 7, 2015; of record) in view of Nielsen et al (An in vitro-transcribed-mRNA polyepitope construct encoding 32 distinct HLA class I-restricted epitopes from CMV, EBV, and Influenza for use as a functional control in human immune monitoring studies, J. Immunol. Methods 360: 149-156, 2010) and Hacohen et al (U.S. 2016/0101170; published April 14, 2016; filed October 7, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Binder et al is considered relevant prior art for having disclosed a chimpanzee adenovirus vector [0014] comprising a neoantigen cassette ([0067], tumor antigen may be “mutated, truncated, misfolded, or otherwise abnormal manifestations of molecules normally expressed by the host”, syn. “neoantigen”), the neoantigen cassette comprising:
(1) a plurality of neoantigen-encoding nucleic acid sequences derived from a tumor present within a subject, the plurality comprising: 
at least two tumor-specific and subject-specific MHC class I neoantigen encoding nucleic acid sequences each comprising:
a) a MHC class I epitope encoding nucleic acid sequence with at least one alteration that makes the encoded peptide sequence distinct from the corresponding peptide sequence encoded by a wild-type nucleic acid sequence (e.g. [0070] “vectors containing a multi-antigen construct”); and 
 (2) at least one promoter sequence operably linked to at least one sequence of the plurality (e.g. [0115], “the entire open reading frame is cloned into a vector with a single promoter”).
Binder et al do not disclose ipsis verbis that the neoantigen-encoding nucleotide sequences encode “MHC class I neoantigens”; however, those of ordinary skill in the art have long-recognized that MHC class I is expressed on all nucleated cells, presenting said cell’s endogenous antigens. Binder et al disclosed that the antigens are “specifically expressed by tumor cells” [0067], and thus the ordinary artisan would implicitly understand that Binder et al discloses said neoantigens to be “tumor-specific and subject-specific MHC class I neoantigens”.
The presently recited “native linker” has no specific amino acid sequence. Binder et al disclosed the neoantigen(s) encoded by the polynucleotide(s) may be 100 amino acids in length (e.g. Table 13). The instant specification discloses the neoantigenic peptide may comprise 70, 80, 90, 100, 110, 120, or more, amino acids [00274]. Thus, it is considered that each nucleic acid sequence encoding the neoantigen reasonably includes at least 2 to 20 amino acids N- and C-terminal linker sequences (whatever amino acid sequences those might be) to the neoantigen epitope naturally present within the central 80-95 amino acids. 

Binder et al do not disclose wherein the tumor antigens are between 8 and 35 amino acids in length. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 25, Nielsen et al is considered relevant prior art for having taught a polyepitope nucleic acid vaccine comprising a plurality of MHC class I epitopes, wherein each epitope is flanked at the N- and C-termini with a native linker of at least three amino acids (pg 152, col. 2, “for each of the 32 epitopes, three N- and three C-terminal flanking amino acids from the corresponding parent protein”), wherein the antigen epitopes are between 9-12 amino acids (Table 1). 
Similarly, Hacohen et al is considered relevant prior art for having disclosed a nucleic acid polyepitope vaccine, e.g. adenovirus [0154], encoding a plurality of tumor-associated neoantigens [0023] capable of binding MHC class I or MHC class II [0076, 280]. 
Hacohen et al disclosed the nucleic acid encoding the neoantigen epitope may encode a polypeptide of 8 to 120 amino acids [0136], whereby the neoantigen epitopes may be between 5 to 25 amino acids in length [0027], and whereby the neoantigen epitope comprises a N- and C-terminal extensions (syn. “native linker”) of as many as 10 amino acids [0137]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments of N- and C- flanking “native linker” amino acids (Nielsen et al, 3aa) substantially within the instantly recited range (2-20aa), said native linkers being used for the same or similar purpose as the instantly claimed invention, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range of N- and C- flanking native linkers. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, and expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first tumor antigen epitope (poly)peptide amino acid length, as disclosed by Binder et al, with a second tumor antigen epitope (poly)peptide amino acid length, to wit, about 9-12 amino acids, as taught by Nielsen et al, and/or 5-25 amino acids as disclosed by Hacohen et al, in a recombinant adenoviral anti-tumor vaccine expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first tumor antigen epitope (poly)peptide amino acid length with a second tumor antigen epitope (poly)peptide amino acid length, to wit, about 9-12 or 5-25 amino acids, in a recombinant adenoviral anti-tumor vaccine expression vector because Hacohen et al disclosed the neoantigen epitope may have such an amino acid length and Nielsen et al successfully demonstrated a successful reduction to practice using a nucleic acid polyepitope vaccine comprising antigen epitopes ranging from 9-12 amino acids in length. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments substantially within the instantly recited range, said tumor antigens being used for the same or similar purpose as the instantly claimed invention, nucleic acid vaccine design, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, per the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, above, the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence is considered an inherent property (that naturally flows) from the neoantigen(s) of the independent claim.
The specification fails to disclose a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele, as opposed to a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
With respect to Claim 7, Binder et al disclosed wherein at least one neoantigen encoding nucleic acid sequence in the plurality is linked to a distinct neoantigen-encoding nucleic acid sequence in the plurality with a linker-encoding sequence ([0295], e.g. glycine-serine linker).
Binder et al disclosed wherein the linker of the linker-encoding sequence links two neoantigens [0295], whereby said neoantigens (per [0067], discussed supra) are at least MHC class I antigens, and thus Binder et al discloses the vector encodes at least MHC class I neoantigen sequence-linker- MHC class I neoantigen sequence.
With respect to Claim 20, Binder et al disclosed (e.g. [0295], Table 13) wherein the plurality comprises at least 3 neoantigen nucleic acid sequences.
Nielsen et al taught wherein the plurality comprises at least 32 antigen nucleic acid sequences (Table 1).
Hacohen et al disclosed wherein the plurality comprises at least 20 neoantigen nucleic acid sequences [0023, 140]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments substantially within the instantly recited range, said tumor antigens being used for the same or similar purpose as the instantly claimed invention, nucleic acid vaccine design, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range. 
With respect to Claim 25, Nielsen et al taught wherein the antigen epitopes are between 9-12 amino acids (Table 1). 
Hacohen et al disclosed wherein the neoantigen epitopes may be between 5 to 25 amino acids in length [0027].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments substantially within the instantly recited range, said tumor antigens being used for the same or similar purpose as the instantly claimed invention, nucleic acid vaccine design, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range. 
With respect to Claim 30, Binder et al disclosed wherein the at least one promoter sequence is inducible, e.g. being operably linked to Tet operator, thereby repressing transgene expression [0234, 295], Table 13). 
With respect to Claim 43, Binder et al disclosed wherein the vector is a chimpanzee adenovirus (ChAdV) 68 vector ([0070], ChAd68; Example 11, [0295], AdC68).
With respect to Claim 46, instant specification discloses that SEQ ID NO:1 is the ChAdV68 vector [000670]. Binder et al disclosed wherein the vector comprises one or more genes or regulatory sequences obtained from the ChAd68 vector [0070], and thus necessarily comprises one or more sequences obtained from SEQ ID NO: 1, e.g. inverted terminal repeats (as illustrated in Figure 11). 
With respect to Claim 47, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). 
With respect to Claim 49, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). Instant specification discloses that the E1 region corresponds to nucleotide positions 577-3403 of SEQ ID NO:1. Thus, Binder et al disclosed wherein the vector comprises one or more deletions between 577-3403 of SEQ ID NO:1.
With respect to Claim 73, Binder et al disclosed wherein the chimpanzee adenoviral vector comprising the neoantigen expression cassette is a nucleic acid and comprises one or more genes of chimpanzee adenovirus 68 (Figure 11), e.g. L3 gene [0070], and thus necessarily disclosed “one or more genes obtained from SEQ ID NO:1”, as presently recited. 
With respect to Claim 69, Binder et al disclosed a pharmaceutical composition comprising the multi-antigen chimpanzee adenoviral vector and a pharmaceutically acceptable carrier, e.g. ([0140], claim 17).
With respect to Claim 90, Binder et al disclosed a method of manufacturing the multi-antigen chimpanzee adenoviral vector, the method comprising: 
obtaining a plasmid sequence comprising the at least one promoter sequence and the neoantigen cassette; 
transfecting the plasmid sequence into one or more host cells; and 
isolating the vector from the one or more host cells (e.g. Example 3C, [0231-232]).
Nielsen et al taught a method of making a plasmid encoding the polyepitope construct (pg 150, col. 2, Materials and Methods). 
With respect to Claim 95, Binder et al disclosed a method for inducing an immune response in a subject, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
With respect to Claim 77, Binder et al disclosed a method for treating a subject with cancer, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the expression cassette is able to stimulate a robust and broad T cell immune response using native linker sequences in the cassette. The concatemer of 25mer sequences, each containing a minimal epitope flanked by their natural amino acids generated the largest and broadest T cell response (Table 5). 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant’s secondary consideration is directed to short MHC class 1 restricted epitopes, whereby each MHC class I neoantigen-encoding nucleic acid sequence encodes a polypeptide of 25 amino acids (including the N- and C- flanking native linkers). Thus, Applicant’s asserted secondary consideration is not commensurate in scope to the instant independent claims because each MHC class I neoantigen-encoding nucleic acid sequence may encode a polypeptide (including the N- and C- native linker amino acids) as large as 70, 80, 90, 100, 110, 120, or more amino acids [00274].
As a second matter, the robust T cell response appears to be antigen-dependent, not predicated on the linker (native or non-native), as clearly evidenced by epitopes 3, 4, and 5 in Table 5, whereby the T response is greater using a non-native linker (AAY-linker or RR-linker, epitopes 4 and 5; RR-linker or DPP-linker, epitope 3). 

13. 	Claims 7, 20, 25, and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Binder et al (U.S. 2015/0125465; published May 7, 2015; of record) in view of in view of Nielsen et al (An in vitro-transcribed-mRNA polyepitope construct encoding 32 distinct HLA class I-restricted epitopes from CMV, EBV, and Influenza for use as a functional control in human immune monitoring studies, J. Immunol. Methods 360: 149-156, 2010) and Hacohen et al (U.S. 2016/0101170; published April 14, 2016; filed October 7, 2015), as applied to Claims 1, 5, 7, 20, 25, 30, 43, 46-47, 49, 69, 73, 77, 90, and 95 above, and in further view of Nezafat et al (J. Theoretical Biol. 349: 121-134, 2014).  
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Binder et al, Nielsen et al, nor Hacohen et al teach/disclose wherein the multi-epitope peptide anti-tumor vaccine vector further comprises at least one MHC class II antigen-encoding nucleic acid sequence. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 10 and 29, Nezafat et al is considered relevant prior art for having taught a multiepitope peptide anticancer vaccine comprising MHC class I epitope sequences and MHC class II epitope sequences (Figure 2, PADRE, TTFrC are MHC class II ‘helper’ sequences, WT1 and E7 are MHC class I tumor antigens), whereby the MHC class II epitopes are linked by a linker comprising the sequence GPGPG (instant SEQ ID NO:56).
Nezafat et al taught wherein the vector encodes at least MHC class I antigen sequence-linker- MHC class I antigen sequence, at least MHC class II antigen sequence-linker- MHC class II antigen sequence, as well as MHC class II antigen sequence-linker- MHC class I antigen sequence (Figure 2).
Nezafat et al taught the multiepitope peptide anticancer vaccine comprises MHC class I epitope sequences and MHC class II epitope sequences, whereby the MHC class II epitopes are linked by a linker comprising the sequence GPGPG (instant SEQ ID NO:56; Figure 2).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a multi-epitope anti-tumor vaccine expression vector of Binder et al and/or Hacohen et al to further comprise at least one MHC class II antigen-encoding sequence, as taught by Nezafat et al, with a reasonable expectation of success, being motivated to do so because Nezafat et al taught that the MHC class II helper epitopes act as adjuvants to induce CD4+ helper T cell responses, as the TTFrC and PADRE epitopes were recognized in the art to bind a wide spectrum of MHC class II alleles, thereby inducing T helper cell responses (Abstract; pg 122, col. 2). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, per the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, above, the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence is considered an inherent property (that naturally flows) from the neoantigen(s) of the independent claim.
The specification fails to disclose a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele, as opposed to a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
With respect to Claim 7, Binder et al disclosed wherein at least one neoantigen encoding nucleic acid sequence in the plurality is linked to a distinct neoantigen-encoding nucleic acid sequence in the plurality with a linker-encoding sequence ([0295], e.g. glycine-serine linker).
Binder et al disclosed wherein the linker of the linker-encoding sequence links two neoantigens [0295], whereby said neoantigens (per [0067], discussed supra) are at least MHC class I antigens, and thus Binder et al discloses the vector encodes at least MHC class I neoantigen sequence-linker- MHC class I neoantigen sequence.
Nezafat et al taught wherein at least one antigen encoding nucleic acid sequence in the plurality is linked to a distinct antigen-encoding nucleic acid sequence in the plurality with a linker-encoding sequence (Figure 2).
With respect to Claim 20, Binder et al disclosed (e.g. [0295], Table 13) wherein the plurality comprises at least 3 neoantigen nucleic acid sequences.
Nielsen et al taught wherein the plurality comprises at least 32 antigen nucleic acid sequences (Table 1).
Hacohen et al disclosed wherein the plurality comprises at least 20 neoantigen nucleic acid sequences [0023, 140]. 
Nezafat et al taught wherein the plurality comprises at least 6 antigen nucleic acid sequences (Figure 2).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments substantially within the instantly recited range, said tumor antigens being used for the same or similar purpose as the instantly claimed invention, nucleic acid vaccine design, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range. 
With respect to Claim 25, Nielsen et al taught wherein the antigen epitopes are between 9-12 amino acids (Table 1). 
Hacohen et al disclosed wherein the neoantigen epitopes may be between 5 to 25 amino acids in length [0027]. 
Nezafat et al taught wherein the tumor antigen polypeptides are between 19-32 amino acids in length (Table 6). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments substantially within the instantly recited range, said tumor antigens being used for the same or similar purpose as the instantly claimed invention, nucleic acid vaccine design, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range. 
With respect to Claim 29, Nezafat et al taught wherein the multiepitope peptide anticancer vaccine comprises MHC class II epitope sequences (Figure 2, PADRE and tetanus toxin fragment c (TTFrC), Figure 2).
With respect to Claim 30, Binder et al disclosed wherein the at least one promoter sequence is inducible, e.g. being operably linked to Tet operator, thereby repressing transgene expression [0234, 295], Table 13). 
With respect to Claim 43, Binder et al disclosed wherein the vector is a chimpanzee adenovirus (ChAdV) 68 vector ([0070], ChAd68; Example 11, [0295], AdC68).
With respect to Claim 46, instant specification discloses that SEQ ID NO:1 is the ChAdV68 vector [000670]. Binder et al disclosed wherein the vector comprises one or more genes or regulatory sequences obtained from the ChAd68 vector [0070], and thus necessarily comprises one or more sequences obtained from SEQ ID NO: 1, e.g. inverted terminal repeats (as illustrated in Figure 11). 
With respect to Claim 47, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). 
With respect to Claim 49, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). Instant specification discloses that the E1 region corresponds to nucleotide positions 577-3403 of SEQ ID NO:1. Thus, Binder et al disclosed wherein the vector comprises one or more deletions between 577-3403 of SEQ ID NO:1.
With respect to Claim 73, Binder et al disclosed wherein the chimpanzee adenoviral vector comprising the neoantigen expression cassette is a nucleic acid and comprises one or more genes of chimpanzee adenovirus 68 (Figure 11), e.g. L3 gene [0070], and thus necessarily disclosed “one or more genes obtained from SEQ ID NO:1”, as presently recited. 
With respect to Claim 69, Binder et al disclosed a pharmaceutical composition comprising the multi-antigen chimpanzee adenoviral vector and a pharmaceutically acceptable carrier, e.g. ([0140], claim 17).
With respect to Claim 90, Binder et al disclosed a method of manufacturing the multi-antigen chimpanzee adenoviral vector, the method comprising: 
obtaining a plasmid sequence comprising the at least one promoter sequence and the neoantigen cassette; 
transfecting the plasmid sequence into one or more host cells; and 
isolating the vector from the one or more host cells (e.g. Example 3C, [0231-232]).
With respect to Claim 95, Binder et al disclosed a method for inducing an immune response in a subject, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
Nielsen et al taught a method of making a plasmid encoding the polyepitope construct (pg 150, col. 2, Materials and Methods). 
With respect to Claim 77, Binder et al disclosed a method for treating a subject with cancer, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

14. 	Claims 3-4, 20, 25, 29, and 90 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Binder et al (U.S. 2015/0125465; published May 7, 2015; of record) in view of Nielsen et al (An in vitro-transcribed-mRNA polyepitope construct encoding 32 distinct HLA class I-restricted epitopes from CMV, EBV, and Influenza for use as a functional control in human immune monitoring studies, J. Immunol. Methods 360: 149-156, 2010), Hacohen et al (U.S. 2016/0101170; published April 14, 2016; filed October 7, 2015), and Nezafat et al (J. Theoretical Biol. 349: 121-134, 2014), as applied to Claims 1, 5, 7, 20, 25, 29-30, 43, 46-47, 49, 69, 73, 77, 90, and 95 above, and in further view of Wei et al (Cancer Biotherapy & Radiopharmaceuticals 23(1): 121-128, 2008).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 3, Nezafat et al taught a polyepitope construct encoding MHC class II antigens upstream of MHC class I polyepitopes, wherein an ordered sequence of each element of the neoantigen cassette is described in a formula, from 5’ to 3’ comprising: 
(G5e-Uf)y-L3g-(L5b-Nc-L3d)x-L3g

Neither Binder et al, Nielsen et al, Hacohen et al, nor Nezafat et al teach/disclose wherein an ordered sequence of each element of the neoantigen cassette is described in a formula, from 5’ to 3’ comprising: 
Pa-(L5b-Nc-L3d)x-(G5e-Uf)y-G3g-Ah 

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 3-4, Wei et al is considered relevant prior art for having taught a DNA vaccine expression vector comprising a promoter operably linked to a synthetic polyepitope transgene comprising (MHC class I peptide)5-MHC class II antigen, wherein said MHC class II antigen is PADRE (Figure 1). 
Wei et al do not teach ipsis verbis that the polyepitope construct is operably linked to a promoter (Pa) and a polyadenylation sequence (Ah); however, Wei et al encoding the construct into an adenoviral expression vector (pg 122, col. 2, Recombinant Adenovirus, pAdTrack-CMV containing combined polyepitope) and detect expression of the polyepitope construct in transfected host cells (pg 124, Figure 1), and thus the ordinary artisan would immediately recognize that the polyepitope construct is necessarily operably linked to a CMV promoter and a polyadenylation sequence, as is required for expression in mammalian host cells. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at the formulaic Pa-(L5b-Nc-L3d)x-(G5e-Uf)y-G3g-Ah configuration of a polyepitope expression construct encoding MHC class I epitopes and MHC class II antigens with a reasonable expectation of success because those of ordinary skill in the art recognized that there is a finite number of identified predictable potential solutions when designing and synthesizing a recombinant polyepitope expression cassette comprising a plurality of MHC class I epitopes and at least one MHC class II antigen, e.g. PADRE, where by both configurations (PADRE, then MHC class I polyepitopes, per Nezafat et al; MHC class I polyepitopes, then PADRE, per Wei et al) were successfully reduced to practice and shown to be immunogenic, whereby the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, per the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, above, the limitation wherein the at least one of the neoantigen-encoding nucleic acid sequences in the plurality encodes a polypeptide sequence or portion thereof has an increased likelihood of presentation on its corresponding MHC allele relative to the corresponding peptide sequence encoded by the wild-type nucleic acid sequence is considered an inherent property (that naturally flows) from the neoantigen(s) of the independent claim.
The specification fails to disclose a first neoantigen-encoding nucleic acid sequence that is does not have an increased likelihood of presentation on its corresponding MHC allele, as opposed to a second neoantigen-encoding nucleic acid sequence that necessarily and predictably has an increased likelihood of presentation its corresponding MHC allele.
With respect to Claim 7, Binder et al disclosed wherein at least one neoantigen encoding nucleic acid sequence in the plurality is linked to a distinct neoantigen-encoding nucleic acid sequence in the plurality with a linker-encoding sequence ([0295], e.g. glycine-serine linker).
Binder et al disclosed wherein the linker of the linker-encoding sequence links two neoantigens [0295], whereby said neoantigens (per [0067], discussed supra) are at least MHC class I antigens, and thus Binder et al discloses the vector encodes at least MHC class I neoantigen sequence-linker- MHC class I neoantigen sequence.
Nezafat et al taught wherein at least one antigen encoding nucleic acid sequence in the plurality is linked to a distinct antigen-encoding nucleic acid sequence in the plurality with a linker-encoding sequence (Figure 2).
With respect to Claim 20, Binder et al disclosed (e.g. [0295], Table 13) wherein the plurality comprises at least 3 neoantigen nucleic acid sequences.
Nielsen et al taught wherein the plurality comprises at least 32 antigen nucleic acid sequences (Table 1).
Hacohen et al disclosed wherein the plurality comprises at least 20 neoantigen nucleic acid sequences [0023, 140]. 
Nezafat et al taught wherein the plurality comprises at least 6 antigen nucleic acid sequences (Figure 2).
Wei et al taught wherein the plurality comprises at least 12 antigen nucleic acid sequences (pg 127, col. 2; Figure 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments substantially within the instantly recited range, said tumor antigens being used for the same or similar purpose as the instantly claimed invention, nucleic acid vaccine design, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range. 
With respect to Claim 25, Nielsen et al taught wherein the antigen epitopes are between 9-12 amino acids (Table 1). 
Hacohen et al disclosed wherein the neoantigen epitopes may be between 5 to 25 amino acids in length [0027]. 
Nezafat et al taught wherein the tumor antigen polypeptides are between 19-32 amino acids in length (Table 6). 
Wei et al taught wherein the tumor antigen polypeptides are about 9 amino acids in length (Figure 1).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). The cited prior art taught specific embodiments substantially within the instantly recited range, said tumor antigens being used for the same or similar purpose as the instantly claimed invention, nucleic acid vaccine design, whereby those of ordinary skill in the art recognized predictability that the tumor antigen epitopes would be immunogenic for the purposes of an anti-cancer vaccine. Instant specification fails to disclose an element of criticality for the instantly recited range. 
With respect to Claim 29, Nezafat et al taught wherein the multiepitope peptide anticancer vaccine comprises MHC class II epitope sequences (Figure 2, PADRE and tetanus toxin fragment c (TTFrC), Figure 2).
Wei et al taught wherein the multiepitope peptide anticancer vaccine comprises MHC class II epitope sequences (Figure 1, PADRE).
With respect to Claim 30, Binder et al disclosed wherein the at least one promoter sequence is inducible, e.g. being operably linked to Tet operator, thereby repressing transgene expression [0234, 295], Table 13). 
With respect to Claim 43, Binder et al disclosed wherein the vector is a chimpanzee adenovirus (ChAdV) 68 vector ([0070], ChAd68; Example 11, [0295], AdC68).
With respect to Claim 46, instant specification discloses that SEQ ID NO:1 is the ChAdV68 vector [000670]. Binder et al disclosed wherein the vector comprises one or more genes or regulatory sequences obtained from the ChAd68 vector [0070], and thus necessarily comprises one or more sequences obtained from SEQ ID NO: 1, e.g. inverted terminal repeats (as illustrated in Figure 11). 
With respect to Claim 47, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). 
With respect to Claim 49, Binder disclosed wherein the neoantigen cassette is inserted in the vector at a deleted chimpanzee adenovirus region that allows incorporation of the neoantigen cassette, e.g. deleted E1 region (as illustrated in Figure 11). Instant specification discloses that the E1 region corresponds to nucleotide positions 577-3403 of SEQ ID NO:1. Thus, Binder et al disclosed wherein the vector comprises one or more deletions between 577-3403 of SEQ ID NO:1.
With respect to Claim 73, Binder et al disclosed wherein the chimpanzee adenoviral vector comprising the neoantigen expression cassette is a nucleic acid and comprises one or more genes of chimpanzee adenovirus 68 (Figure 11), e.g. L3 gene [0070], and thus necessarily disclosed “one or more genes obtained from SEQ ID NO:1”, as presently recited. 
With respect to Claim 69, Binder et al disclosed a pharmaceutical composition comprising the multi-antigen chimpanzee adenoviral vector and a pharmaceutically acceptable carrier, e.g. ([0140], claim 17).
With respect to Claim 90, Binder et al disclosed a method of manufacturing the multi-antigen chimpanzee adenoviral vector, the method comprising: 
obtaining a plasmid sequence comprising the at least one promoter sequence and the neoantigen cassette; 
transfecting the plasmid sequence into one or more host cells; and 
isolating the vector from the one or more host cells (e.g. Example 3C, [0231-232]).
Wei et al taught a method of manufacturing the multi-antigen adenoviral vector, the method comprising: 
obtaining a plasmid sequence comprising the at least one promoter sequence and the antigen cassette; 
transfecting the plasmid sequence into one or more host cells; and 
isolating the vector from the one or more host cells (e.g. pg 122, Materials and Methods, Recombinant Adenovirus…).
With respect to Claim 95, Binder et al disclosed a method for inducing an immune response in a subject, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
Nielsen et al taught a method of making a plasmid encoding the polyepitope construct (pg 150, col. 2, Materials and Methods). 
With respect to Claim 77, Binder et al disclosed a method for treating a subject with cancer, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., Example 4 [0243-247]; Example 10; claim 18).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
15. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Toes et al (PNAS 94: 14660-14665, 1997; of record) is considered relevant prior art for having taught an adenoviral expression vector encoding at least two MHC class I antigen-encoding nucleic acid sequence (Figure 1; pg 14664, col. 2, “all CTL epitopes are properly processed and presented in the context of MHC Class I”), wherein the polypeptides are between 8 to 10 amino acids in length (Figure 1), each epitope linked to the others via a peptide linker motif. Toes et al taught the antigens are tumor antigens, whereupon vaccination with the recombinant adenovirus encoding said epitopes elicited strong tumor-reactive cytotoxic T lymphocytes and protected the vaccinated animals against an otherwise lethal challenge with the tumors (Abstract). 
Toes et al taught a pharmaceutical composition comprising the multi-antigen adenoviral vector and a pharmaceutically acceptable carrier (pg 14662, col. 2, Tumor Cell Challenge, PBS).
Toes et al taught a method for inducing an immune response in a subject, the method comprising the steps of administering to the subject the cancer vaccine vector (e.g., pg 14662, col. 1, Tumor Cell Challenge).

Meko’o et al (Asian Pac J. Cancer Prev. 15(20): 9039-9043, 2014) is considered relevant prior art for having taught an anti-cancer DNA vaccine expression vector comprising a CMV promoter operably linked to a polyepitope expression cassette comprising PADRE (Figure 1).

	Huang et al (Am. J. Transl. Res. 2(1): 75-87, 2010) is considered relevant prior art for having taught a review of anti-cancer DNA vaccines, whereby those of ordinary skill in the art had long-recognized the use of CMV promoters to drive expression of the artisan’s DNA vaccine expression construct, “since CMV promoter is commonly used in DNA vaccines” (pg 80, col. 1). 

Conclusion
16. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633